DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on September 17, 2019. 
The present application is a continuation of App. No 15/224,439 – filed on July 29, 2016. 
Claims 1 – 30 are presented for examination and are pending. 
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Claims 1 – 30 are examined based on the filing date of App. No 15/224,439, which is July 29, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on September 17, 2019, July 6, 2021, and July 7, 2021. The submissions filed on September 17, 2019 and July 7, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, these two information disclosure statements are being considered by the examiner.
The information disclosure statement filed July 6, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The following documents need copies: 
Non-Final Rejection received for U.S. Patent application number 15/660,897, dated August 15, 2019
Non-Final Rejection received for U.S. Patent application number 15/660,897, dated January 24, 2020
Final Rejection received for U.S. Patent application number 15/660,897, dated July 24, 2020
Non-Final Rejection received for U.S. Patent application number 15/660,897, dated December 10, 2020
Notice of Allowance received for U.S. Patent application number 15/660,897, dated April 07, 2021
Splunk Enterprise 8.0.0 Overview
Splunk Cloud 8.0.2004 User Manual 
Splunk Quick Reference Guide 
Exploring Splunk
Optimizing Data Analysis with a Semi-structured Time Series Database

Drawings
The drawings are objected to because in Fig. 7, the Output data from Local Model 18-1 and Local Model 18-2 are both labeled as 70-1. It is believed that the Output Data from Local Model 18-2 should be labelled as 70-2, as is consistent with both Figs. 8 and 9. Similarly, in Fig. 7, the inputs to both edge device 12-1 and edge device 12-2 are labeled as 64-1. It is believed that the input to edge device 12-2 should be labeled as 64-2, as is consistent with both Figs. 8 and 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 
Specification
The abstract of the disclosure is objected to because “sending the training data over a network to a remote computer” should be rewritten to “send the training data over a network to a remote computer”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6 – 10, 12 – 16, 19 – 21, 23, 25, 26, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10, 11, and 18 of U.S. Patent No. 10460255 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the instant application are transparently found in the reference patent with obvious wording variations. 
Instant Application
Reference Patent US 10460255 B2
1. A method comprising:
generating a plurality of time-stamped events by an electronic device;



sending the training data over a network to a remote computer;

receiving model data generated by the remote computer from the training data by use of a machine learning process;

updating a local model of the electronic device based on the received model data; and

generating an output by processing locally sourced data of the electronic device with the updated local model.
A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extracting, by the electronic device, a data field from each of the plurality of events, the extracted data fields corresponding to data derived from the raw data; 

sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generating, by the electronic device, an updated local model by updating a local model associated with the electronic device based on the received model data; 

and processing, by the electronic device, local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device.


3. The method of claim 1, wherein the electronic device is an endpoint device of the network.
7. The method of claim 1, wherein the electronic device is an endpoint device that forms an endpoint of a communications link over the network.


6. The method of claim 1 further comprising: changing an operation of the electronic device based on the generated output.
2. The method of claim 1, further comprising: executing, by the electronic device, a local action based on the output data, the local action including at least one of changing an operational parameter of the electronic device or changing a setting controlled by the electronic device.


7. The method of claim 1 further comprising:
changing a setting of the electronic device based on the generated output.
2. The method of claim 1, further comprising: executing, by the electronic device, a local action based on the output data, the local action including at least one of changing an operational parameter of the electronic device or changing a setting controlled by the electronic device.


8. The method of claim 1, wherein extracting the training data comprises:
extracting a plurality of data fields from the plurality of time-stamped events, wherein
the training data includes the plurality of data fields.
1. A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extracting, by the electronic device, a data field from each of the plurality of events, the extracted data fields corresponding to data derived from the raw data; 

sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generating, by the electronic device, an updated local model by updating a local model associated with the electronic device based on the received model data; 

and processing, by the electronic device, local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device.



deriving the training data from the plurality of time-stamped events.
1. A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extracting, by the electronic device, a data field from each of the plurality of events, the extracted data fields corresponding to data derived from the raw data; 

sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generating, by the electronic device, an updated local model by updating a local model associated with the electronic device based on the received model data; 

and processing, by the electronic device, local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device.


10. The method of claim 1, wherein the plurality of time-stamped events is a plurality of time-indexed events.
1. A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 



sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generating, by the electronic device, an updated local model by updating a local model associated with the electronic device based on the received model data; 

and processing, by the electronic device, local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device.


12. The method of claim 1 further comprising, prior to extracting training data from the
plurality of time-stamped events:
indexing the plurality of time-stamped events to generate a plurality of time-indexed
events; and
extracting a plurality of data fields from the plurality of time-indexed events while
indexing the plurality of time-stamped events, wherein the training data includes the plurality
of data fields.
1. A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extracting, by the electronic device, a data field from each of the plurality of events, the extracted data fields corresponding to data derived from the raw data; 

sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generating, by the electronic device, an updated local model by updating a local model associated with the electronic device based on the received model data; 

and processing, by the electronic device, local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device.

4. The method of claim 1, wherein the data fields are extracted while the plurality of events are being indexed.


13. The method of claim 1 further comprising, prior to extracting training data from the
plurality of time-stamped events:
indexing the plurality of time-stamped events to generate a plurality of time-indexed
events; and
extracting a plurality of data fields from the plurality of time-stamped events after
indexing the plurality of time-stamped events, wherein the training data includes the plurality
of data fields.
1. A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extracting, by the electronic device, a data field from each of the plurality of events, the extracted data fields corresponding to data derived from the raw data; 

sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 



and processing, by the electronic device, local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device.

3. The method of claim 1, wherein the data fields are extracted after the plurality of events are indexed.


14. The method of claim 1 further comprising:
updating the local model of the electronic device by performing a local machine
learning process at the electronic device.
1. A method comprising: 
generating, by an electronic device, raw data based on inputs to the electronic device; 

generating, by the electronic device, a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extracting, by the electronic device, a data field from each of the plurality of events, the extracted data fields corresponding to data derived from the raw data; 

sending, by the electronic device, the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receiving, by the electronic device, model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generating, by the electronic device, an updated local model by updating a local model associated with the electronic device based on the received model data; 

and processing, by the electronic device, local data based on the updated local model to 


15. The method of claim 1 further comprising: responsive to a termination of a communication link to the remote computer, updating
the local model by performing a local machine learning process at the electronic device.
5. The method of claim 1, wherein the output data is first output data, the method further comprising: 

experiencing, by the electronic device, a termination of all communication links with the server computer system; 

generating, by the electronic device, a locally updated local model by performing a machine learning process to train the updated local model with raw data or data derived from raw data; 

processing, by the electronic device, local data in accordance with the locally updated local model while the electronic device is communicatively disconnected from the server computer system to generate second output data; 

and executing, by the electronic device, a local action based on the second output data, the local action including at least one of changing an operational parameter of the electronic device or changing a setting controlled by the electronic device.


16. The method of claim 1 further comprising:
updating the local model of the electronic device by performing a local machine
learning process while the electronic device is communicatively disconnected from the
remote computer.
5. The method of claim 1, wherein the output data is first output data, the method further comprising: 

experiencing, by the electronic device, a termination of all communication links with the server computer system; 

generating, by the electronic device, a locally updated local model by performing a machine learning process to train the updated local model with raw data or data derived from raw data; 

processing, by the electronic device, local data in accordance with the locally updated local model while the electronic device is communicatively disconnected from the server computer system to generate second output data; 

and executing, by the electronic device, a local action based on the second output data, the local action including at least one of changing an operational parameter of the electronic device or changing a setting controlled by the electronic device.


19. The method of claim 1, wherein sending the training data comprises:
establishing a machine-to-machine (M2M) communications link between the
electronic device and the remote computer; and
sending the training data via the M2M communications link to the remote computer.
8. The method of claim 1, wherein sending the raw data or the data derived from the raw data over the network to the server computer system comprises: establishing a machine-to-machine (M2M) communications link between the electronic device and the server computer system; and sending, by the electronic device, the raw data or the data derived from the raw data via the machine-to-machine communications link to the server computer system.


20. The method of claim 1, wherein updating the local model comprises:
replacing the local model with a new local model.
10. The method of claim 1, wherein updating the local model comprises: replacing the local model with a new local model included in the model data.



21. The method of claim 1, wherein updating the local model comprises:
changing the local model.
11. The method of claim 1, wherein updating the local model comprises: modifying the local model with data indicating changes to the local model included in the model data.


23. The method of claim 1, wherein the received model data is based on training data
collected from a plurality of electronic devices.
6. The method of claim 1, wherein the model data is derived from at least one of raw data or data derived from raw data generated by a plurality of electronic devices including the electronic device, the model data having been derived in accordance with the machine learning process.


25. The method of claim 1 further comprising:
executing a local action based on the output data to change the electronic device.
2. The method of claim 1, further comprising: executing, by the electronic device, a local action based on the output data, the local action including at least one of changing an operational parameter of the electronic device or changing a setting controlled by the electronic device


26. The method of claim 1, wherein the model data is derived from raw data or data derived
from raw data generated by a plurality of electronic devices including the electronic device,
the model data having been derived in accordance with the machine learning process.
6. The method of claim 1, wherein the model data is derived from at least one of raw data or data derived from raw data generated by a plurality of electronic devices including the electronic device, the model data having been derived in accordance with the machine learning process.


29. An electronic device comprising:
a processor; and

memory containing instructions that, when executed by the electronic device, cause
the electronic device to:

generate a plurality of time-stamped events by an electronic device;

extract training data from the plurality of time-stamped events;

send the training data over a network to a remote computer;

receive model data generated by the remote computer from the training data
by use of a machine learning process;

update a local model of the electronic device based on the received model data; and

generate an output by processing locally sourced data of the electronic device
with the updated local model.
18. An electronic device comprising: a communication device through which the electronic device can communicate with a server computer system over a network; 

a processor; 

and memory containing instructions that, when executed by the electronic device, cause the electronic device to: 

generate raw data based on inputs to the electronic device; 

generate a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extract, after the plurality of events are indexed, a data field from each segment of raw data in each event, the extracted data fields corresponding to the data derived from the raw data; 

send the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receive model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generate an updated local model by updating a local model associated with the electronic device based on the received model data; 

and process local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device


30. A non-transitory machine-readable storage medium storing instructions, an execution of
which in an electronic device causes the electronic device to perform operations comprising:
generating a plurality of time-stamped events by an electronic device;
extracting training data from the plurality of time-stamped events;
sending the training data over a network to a remote computer;
receiving model data generated by the remote computer from the training data by use
of a machine learning process;
updating a local model of the electronic device based on the received model data;
and
generating an output by processing locally sourced data of the electronic device with
the updated local model.
18. An electronic device comprising: a communication device through which the electronic device can communicate with a server computer system over a network; 

a processor; 

and memory containing instructions that, when executed by the electronic device, cause the electronic device to: 

generate raw data based on inputs to the electronic device; 

generate a plurality of events indexed by timestamps, each of the plurality of events including a respective segment of the raw data; 

extract, after the plurality of events are indexed, a data field from each segment of raw data in each event, the extracted data fields corresponding to the data derived from the raw data; 

send the raw data or data derived from the raw data over a network to a server computer system, the sent raw data or the data derived from the raw data including training data; 

receive model data from the server computer system over the network, the model data having been derived by the server computer system from the training data by use of a machine learning process; 

generate an updated local model by updating a local model associated with the electronic device based on the received model data; 

and process local data based on the updated local model to generate output data, the local data including raw data or data derived from raw data generated based on inputs to the electronic device


Regarding Claim 30, 
Claim 30 of the instant application differs from claim 18 of the reference patent in that claim 30 (instant) recites “A non-transitory machine-readable storage medium storing instructions, an execution of which in an electronic device causes the electronic device to perform operations comprising”, whereas claim 18 (reference) recites “An electronic device comprising… memory containing instructions that, when executed by the electronic device, cause the electronic device to:”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the electronic device of claim 18 of the reference patent as a non-transitory machine-readable storage medium. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, 
Claim 1 recites “receiving model data generated by the remote computer from the training data by use of a machine learning process”. This limitation lacks clarity because it is unclear if the machine learning process is used to receive the model data, or if the machine learning process is used to generate the model data by the remote computer. For purposes of examination, this limitation will be interpreted to mean that the machine learning process is used to generate the model data by the remote computer. 

Regarding Claim 29, 
Claim 29 recites “receive model data generated by the remote computer from the training data by use of a machine learning process”. This limitation lacks clarity because it is unclear if the machine learning process is used to receive the model data, or if the machine learning process is used to generate the model data by the remote computer. For purposes of examination, this limitation will be interpreted to mean that the machine learning process is used to generate the model data by the remote computer.

Regarding Claim 30, 
Claim 30 recites “receiving model data generated by the remote computer from the training data by use of a machine learning process”. This limitation lacks clarity because it is unclear if the machine learning process is used to receive the model data, or if the machine learning process is used to generate the model data by the remote computer. For purposes of examination, this limitation will be interpreted to mean that the machine learning process is used to generate the model data by the remote computer.
Dependent claims are rejected due to being dependent on rejected claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7, 9 – 11, 14, and 16 – 30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clayton et al. (US 2017/0206464 A1).

Regarding Claim 1, 
Clayton teaches: 
A method comprising: generating a plurality of time-stamped events by an electronic device; (Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes), body sensors ( e.g., activity sensors, vital signs sensor, pedometers), environmental sensors ( e.g., weather sensors, pollution sensors, air quality sensors), wearable computing devices (e.g., smart watch, glasses, clothes), personal computing devices (e.g., mobile phone, tablet, laptop), home devices (e.g., appliances, thermostats, light systems, security system), advertising devices ( e.g., billboards, information kiosks), etc.” teaches that an edge device is an electronic device; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device contains a data collection device; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the data collection device generates time series data (plurality of time-stamped events) from sensors, therefore the edge device generates time series data (plurality of time-stamped events))

extracting training data from the plurality of time-stamped events; (Para [0028]: “A distributed representation is a version of time series data that typically has reduced dimensionality but generally preserves the most important information, and in some cases may be nearly lossless.” teaches generating a distributed representation of the time series data (plurality of time-stamped events), the distributed representation is an extraction of the most important information in the time series data; Para [0028]: “A machine learning model is trained for a predefined type of input, using one or more particular types of data, which may include time series data from one or more sensors and/or adapted data that is representative of time series data from one or more sensors. The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the distributed representation is used to train a machine learning model, therefore the distributed representation is training data; Para [0030]: “A time series data adaptation module 110 is configured to adapt time series data into one or more distributed representations, which may be provided to the machine learning module 108.” teaches that the edge device includes a time series data adaptation module which generates the distributed representations)

sending the training data over a network to a remote computer; (Para [0061]: “In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a server (e.g., an intermediate server) or other computing device that is not an edge device 100. For example, an intermediate server may communicate with a plurality of edge devices 100 via a network, where each edge device provides a one or more time dependency infused latent distributions or one or more collected time series. In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a cloud computing environment or be in the cloud.” teaches that the edge device can send the time series data or distributed representation to a machine learning module on a server (remote computer))

receiving model data generated by the remote computer from the training data by use of a machine learning process; (Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module; Para [0061]: “In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a server (e.g., an intermediate server) or other computing device that is not an edge device 100.” teaches that the machine learning module can be provided in a server (remote computer), therefore the model data is generated by the server using a machine learning model)

updating a local model of the electronic device based on the received model data; and (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

generating an output by processing locally sourced data of the electronic device with the updated local model. (Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result. The machine learning model may iteratively update the result.” teaches that the machine learning model generates an output by using the time series data or adapted representation of time series data; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream.” teaches that the data collection device locally collects (sources) the time series data; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes the data collection device; therefore the edge device (electronic device) locally collects the time series data and uses this data to train and generate output for a machine learning model)

Regarding Claim 2, 
Clayton teaches The method of claim 1, 
Clayton further teaches: 
wherein the electronic device is a wireless device. (Para [0025]: “For example, the communication module 102 may be configured for wireless communications via multiple protocols employed by cellular networks ( e.g., 4G, 3G, GSM), wireless local area network (e.g., Wi-Fi), satellite (e.g., VSAT), or any suitable form of wireless communication ( e.g., Bluetooth, RFID, NFC, IrDA, Li-Fi).” teaches that the communication module is configured for wireless communications; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes the communication module, therefore the edge device (electronic device) is a wireless device)

Regarding Claim 3, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
Para [0024]: “In an example embodiment, an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like.” teaches that the edge device (electronic device) is an endpoint device because it is on the outermost layer (endpoint) of the network)

Regarding Claim 4, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the electronic device is intermittently connected to the remote computer. (Para [0082]: “There are various reasons why sensors may provide intermittent data. For example, an edge device 100 may lose power (e.g., unplugged and/or batteries die), may be moved to an area with limited or no connectivity due to interference ( e.g., mountains, rain), or may be turned off by a user.” and Para [0084]: “Thus, FIG. 16D may illustrate a system with a sensor that has been turned off, is broken, has lost connectivity (e.g., network connection failed), or is experiencing some environmental interference for a significant period of time.” teaches that the edge device (electronic device) can have an intermittent connection to the network; Para [0024]: “In an example embodiment, an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like.” teaches that the edge device is connected to the server (remote computer))

Regarding Claim 5, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes)…” teaches that an edge device can be a vehicle such as an airplane; Para [0027]: “The vehicle edge device 100 may be mounted on or in a vehicle (e.g., an autonomous vehicle or an unmanned vehicle), and may concurrently detect a plurality of different time series (e.g., lidar, video, radar, ultrasound, and speed or velocity)” teaches that the vehicle edge device can be in a unmanned vehicle, therefore the edge device can include an unmanned airplane such as a drone (unmanned aerial vehicle))

Regarding Claim 6, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
further comprising: changing an operation of the electronic device based on the generated output. (Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches applying the brakes and alerting the user (changing operations of the vehicle) based on the output from the machine learning model)

Regarding Claim 7, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
further comprising: changing a setting of the electronic device based on the generated output. (Para [0027]: “Each machine learning model relates to a predefined task (e.g., detecting a potential collision, classifying chronic obstructive pulmonary disease (COPD) risks, detecting a faulty steam trap, prediction of an item, recognition of sweethearting theft, recognition of a suspect for a be-on-the-lookout (BOLO) alert, classification of cornering speeds). For example, for a machine learning model for a vehicle edge device 100, the predefined task may be detecting when collision avoidance measures need to be implemented.” teaches implementing collision avoidance measures (changing the setting of the autonomous vehicle) based on the output for the machine learning model for a vehicle edge device)

Regarding Claim 9, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein extracting the training data comprises: deriving the training data from the plurality of time-stamped events. (Para [0028]: “A distributed representation is a version of time series data that typically has reduced dimensionality but generally preserves the most important information, and in some cases may be nearly lossless.” teaches deriving a distributed representation of the time series data (plurality of time-stamped events), the distributed representation is an extraction of the most important information in the time series data; Para [0028]: “A machine learning model is trained for a predefined type of input, using one or more particular types of data, which may include time series data from one or more sensors and/or adapted data that is representative of time series data from one or more sensors. The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the distributed representation is used to train a machine learning model, therefore the distributed representation is training data; Para [0030]: “A time series data adaptation module 110 is configured to adapt time series data into one or more distributed representations, which may be provided to the machine learning module 108.” teaches that the edge device includes a time series data adaptation module which generates the distributed representations)

Regarding Claim 10, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the plurality of time-stamped events is a plurality of time-indexed events. (Para [0064]: “In an example embodiment, the different time series data is received at varying different time intervals, for example, based on different sample times of different sensors… ” 
    PNG
    media_image1.png
    127
    494
    media_image1.png
    Greyscale

teaches that the time-series data (plurality of time-stamped events) is indexed by time)

Regarding Claim 11, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>. A data collection device 104 typically includes specific hardware and/or physical structures specifically configured to collect a certain type of data ( e.g., an image sensor, a radar sensor, a lidar sensor, an ultrasonic sensor, an accelerometer, a gyroscope sensor, a thermometer, a blood oxygen sensor, a pulse oximetry sensor, a pH sensor, a spirometer, a respiration sensor, a smoke sensor, an altimeter, a Hall effect sensor, a velocimeter, a photodetector, a bolometer, a flow sensor, a strain gauge, a torque sensor, a tachometer, a clinometer, a microphone, a magnetometer, a voltmeter, an ammeter, an ohmmeter, a chemical sensor, a pressure sensor, a rain sensor, a hygrometer, a humistor, an anemometer, a seismometer, a Geiger counter, etc.).” teaches that the time series data (time-stamped events) includes continuous data (raw data) output by a sensor of the edge device)

Regarding Claim 14, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing a local machine learning process at the electronic device. (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 16, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing a local machine learning process while the electronic device is communicatively disconnected from the remote computer. (Para [0045]: “At each time interval, a time dependency infused latent distribution z, may be output from the variational inference machine 202 and/or provided directly or indirectly to a machine learning model 206 (e.g., at 5 msec, 35 msec, 65 msec ). Even when the time series data x, is temporarily unavailable, for example, due to sensor error or due to a communication channel delay, an updated time dependency infused latent distribution z, may still be output from the variational inference machine 202 for input to a machine learning model 206, because the time dependencies maintained within the hidden state ht-1 enable the time dependency infused latent distribution z, to be updated as necessary. Thus, the structure of FIG. 7 is robust to intermittently missing time series data x, for one or more time intervals.” teaches providing input for the machine learning model (updating the model) by outputting a time dependent infused latent distribution (machine learning process) while the edge device is unavailable or while there is a communication delay; Para [0024]: “In an example embodiment, an edge device 100 is on the edge, or outermost layer, of a large distributed network of data connected devices, including central servers, intermediate servers, data repositories, gateways, routers, and the like.” teaches that the edge device is connected to the server (remote computer))

Regarding Claim 17, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
Para [0033]: “It should be appreciated that the time series data adaptation module 110 illustrated in FIG. 2 is merely a non-limiting example, as a time series data adaptation module 110 may include multiple variational inference machines 202 and sequential data forecast machines 204, which may be single-modal and/or multi-modal, as required for each particular system.” teaches a plurality of different possible models; Para [0034]: “The variational inference machine 202 includes an input layer 302, a plurality of hidden layers 304, and an output layer 306. In an example embodiment, the input layer 302 has 8 nodes and receives the input variable x, which is an 8-tuple, where each element of the 8-tuple represents an attribute.” and Para [0036]: “In an example embodiment, a variational autoencoder is used to train a variational inference machine 202 and a variational generation machine 400. For example, both of the variational inference machine 202 and the variational generation machine 400 may be simultaneously trained as an autoencoder using backpropagation with stochastic gradient ascent to maximize a variational lower bound. For example, backpropagation training may iteratively include forward propagation, backward propagation, and updating weights in the hidden layers, for example using log likelihood techniques as described in more detail below. A variational inference machine 202 for a data type X may be trained using a set of time series {x1 , x2 , ... xJ, all of data type X, so that once trained, the variational inference machine 202 will optimally encode an input variable x.” teaches updating the variational inference machine (another local model) by using a variational autoencoder (another machine learning process); Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the variational inference machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the 

generating another output based on the updated local model. (Para [0043]: “As shown in FIG. 7, the time series data x, and the hidden state h,_ 1 are received at 0 msec, and these are both input into the input layer of variational inference machine 202, which outputs a latent distribution zt at 5 msec.” teaches that the variational inference machine (updated local model) outputs a latent distribution zt)

Regarding Claim 18, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
further comprising: updating the local model of the electronic device by performing another machine learning process locally at the electronic device; (Para [0033]: “It should be appreciated that the time series data adaptation module 110 illustrated in FIG. 2 is merely a non-limiting example, as a time series data adaptation module 110 may include multiple variational inference machines 202 and sequential data forecast machines 204, which may be single-modal and/or multi-modal, as required for each particular system.” teaches a plurality of different possible models; Para [0034]: “The variational inference machine 202 includes an input layer 302, a plurality of hidden layers 304, and an output layer 306. In an example embodiment, the input layer 302 has 8 nodes and receives the input variable x, which is an 8-tuple, where each element of the 8-tuple represents an attribute.” and Para [0036]: “In an example embodiment, a variational autoencoder is used to train a variational inference machine 202 and a variational generation machine 400. For example, both of the variational inference machine 202 and the variational generation machine 400 may be simultaneously trained as an autoencoder using backpropagation with stochastic gradient ascent to maximize a variational lower bound. For example, backpropagation training may iteratively include forward propagation, backward propagation, and updating weights in the hidden layers, for example using log likelihood techniques as described in more detail below. A variational inference machine 202 for a data type X may be trained using a set of time series {x1 , x2 , ... xJ, all of data type X, so that once trained, the variational inference machine 202 will optimally encode an input variable x.” teaches updating the variational inference machine (another local model) by using a variational autoencoder (another machine learning process); Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the variational inference machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes a time series adaptation module, therefore the variational inference machine and variational autoencoder are local to the edge device)

generating another output based on the updated local model; and (Para [0043]: “As shown in FIG. 7, the time series data x, and the hidden state h,_ 1 are received at 0 msec, and these are both input into the input layer of variational inference machine 202, which outputs a latent distribution zt at 5 msec.” teaches that the variational inference machine (updated local model) outputs a latent distribution zt)

performing a local action based on the other output. (Para [0043]: “The latent distribution zt is infused with time dependency information from the hidden state h,_ 1 , which maintains time dependencies from time t-1 and earlier. The time dependency infused latent distribution zt may be provided to a machine learning model 206 in the machine learning module 108.” teaches that the Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches that the machine learning model outputs data based on the time series data and adapted data; Para [0027]: “The machine learning module 108, using one or more of the detected plurality of different time series, may be executed and output a detection that a collision will imminently occur under certain conditions. The detection may trigger collision avoidance actuations, such as steering and/or braking the vehicle.” teaches that the edge device can perform an action based on the output of the machine learning model)

Regarding Claim 19, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein sending the training data comprises: establishing a machine-to-machine (M2M) communications link between the electronic device and the remote computer; and (Para [0025]: “The communication module 102 is configured to communicate with other devices including other edge devices 100 of the same type (e.g., multiple thermal video cameras) or of a different type ( e.g., a thermal video camera and an ultrasound detector), and/or server devices or the like. For example, as described in further detail below, the communication module 102 may be configured to communicate with other devices via one or more networks or communications channels, including the Internet, or any suitable wide area network, local area network, gateway, or other communication channel or network. For example, the communication module 102 may be configured for wireless communications via multiple protocols employed by cellular networks ( e.g., 4G, 3G, GSM), wireless local area network (e.g., Wi-Fi), satellite (e.g., VSAT), or any suitable form of wireless communication ( e.g., Bluetooth, RFID, NFC, IrDA, Li-Fi).” teaches that the communication module of the edge device establishes a connection to a server (remote computer) via a network or other communication channel (M2M communication link); Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the communication module is part of the edge device)

sending the training data via the M2M communications link to the remote computer. (Para [0061]: “In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a server (e.g., an intermediate server) or other computing device that is not an edge device 100. For example, an intermediate server may communicate with a plurality of edge devices 100 via a network, where each edge device provides a one or more time dependency infused latent distributions or one or more collected time series. In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a cloud computing environment or be in the cloud.” teaches that the edge device can send the time series data or distributed representation to a machine learning module on a server (remote computer))

Regarding Claim 20, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein updating the local model comprises: replacing the local model with a new local model. (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches restructuring (replacing) the old sequential data forecast machine with an updated new sequential data forecast machine at every time interval; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data 

Regarding Claim 21, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein updating the local model comprises: changing the local model. (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating (changing) the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 22, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein updating the local model comprises: removing data from the local model. (Para [0040]: “For example, the input variable x may be the time series data values output from a data collection device 104 (e.g., an ultrasound sensor). The data received in the input layer 602 is provided to the feature extractor 604, which may include a plurality of nodes in one or more layers. The feature extractor 604 may be structured as a neural network or the like. The output of the feature extractor 604 is provided to the hidden layers 606 of the sequential data forecast machine 204. In an example embodiment, the sequential data forecast machine 204 does not include any feature extractor 604; however, typically, a feature extractor 604 may improve the accuracy of the sequential data forecast machine 204. For example, a feature extractor 604 may remove noise and/or highlight desired features in the input variable x, which may generally tend to improve the signal to noise ratio.” teaches updating the sequential data forecast machine by using a feature extractor to remove noise (data) from the time series data; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

Regarding Claim 23, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the received model data is based on training data collected from a plurality of electronic devices. (Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels)… In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0028]: “The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the time series or distributed representations are input to the machine learning model, therefore the model data is based on training data collected from a plurality of data collection devices)

Regarding Claim 24, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the electronic device is a first electronic device and the received model data is based on training data collected from a second electronic device. (Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes), body sensors ( e.g., activity sensors, vital signs sensor, pedometers), environmental sensors ( e.g., weather sensors, pollution sensors, air quality sensors), wearable computing devices (e.g., smart watch, glasses, clothes), personal computing devices (e.g., mobile phone, tablet, laptop), home devices (e.g., appliances, thermostats, light systems, security system), advertising devices ( e.g., billboards, information kiosks), etc.” teaches that an edge device is an electronic device; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels)… In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0028]: “The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the time series or distributed representations are input to the machine learning model, therefore the model data can be based on data collected from a different data collection device)

Regarding Claim 25, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
further comprising: executing a local action based on the output data to change the electronic device. (Para [0027]: “The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches that the machine learning model outputs data; Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches applying the brakes and alerting the user (changing operations of the vehicle) based on the output from the machine learning model, applying the brakes is a local action because the vehicle edge device performs the action)

Regarding Claim 26, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is derived from raw data or data derived from raw data generated by a plurality of electronic devices including the electronic device, the model data having been derived in accordance with the machine learning process. (Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>. A data collection device 104 typically includes specific hardware and/or physical structures specifically configured to collect a certain type of data ( e.g., an image sensor, a radar sensor, a lidar sensor, an ultrasonic sensor, an accelerometer, a gyroscope sensor, a thermometer, a blood oxygen sensor, a pulse oximetry sensor, a pH sensor, a spirometer, a respiration sensor, a smoke sensor, an altimeter, a Hall effect sensor, a velocimeter, a photodetector, a bolometer, a flow sensor, a strain gauge, a torque sensor, a tachometer, a clinometer, a microphone, a magnetometer, a voltmeter, an ammeter, an ohmmeter, a chemical sensor, a pressure sensor, a rain sensor, a hygrometer, a humistor, an anemometer, a seismometer, a Geiger counter, etc.).” teaches that the time series data (time-stamped events) includes a continuous stream of data (raw data) output by a sensor of the edge device; Para [0026]: “In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module;)

Regarding Claim 27, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is configured to enable the electronic devices to generate a plurality of local data-driven outputs based on a plurality of inputs to a sensor of the electronic device. (Para [0026]: “In an example embodiment, one edge device 100 may include multiple different data collection devices 104 that collect different types of data.” teaches that data is collected from a plurality of data collection devices; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module; Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches using outputs from the machine Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the time series data input to the machine learning model is based on inputs to a sensor of the edge device)

Regarding Claim 28, 
Clayton teaches The method of claim 1, 
Clayton further teaches:
wherein the model data is configured to enable a plurality of electronic devices to each generate local data-driven outputs based on respective inputs to the plurality of electronic devices. (Para [0025]: “The communication module 102 is configured to communicate with other devices including other edge devices 100 of the same type (e.g., multiple thermal video cameras) or of a different type ( e.g., a thermal video camera and an ultrasound detector), and/or server devices or the like.” teaches a plurality of edge devices; Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module; Para [0087]: “In an example embodiment, a vehicle may be an edge device 100 that includes data collection devices 104 such as a video camera for analyzing upcoming corners ( e.g., curves or turns in the road). The data collection devices 104 may provide a data stream of time series data that is used to determine a sharpness of a bend, a slope of the road, and a camber of the road, a current speed or velocity, a slip angle, a tire-pavement friction, a weight of automobile, a distribution of weight, a moisture level, a temperature, etc. The machine learning model 206 may output a target speed for each upcoming corner, which may be used by the automobile for applying the brakes, alerting the user of a dangerous condition, or the like.” teaches using outputs from the machine learning model to enable the edge device to perform actions based on the model data (data driven output); Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the time series data input to the machine learning model is based on inputs to a sensor of the edge device)

Regarding Claim 29, 
Clayton teaches: 
Para [0031]: “An edge device 100 may have a central processing unit, and may also have one or more additional processors dedicated to various specific tasks. Each edge device 100 may use one or more processors, memories, buses, and the like.” teaches that the edge devices contain processors; Para [0099]: “These modules or components may be provided as a series of computer instructions on any conventional computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks, optical memory, or other storage media… The instructions may be configured to be executed by one or more processors, which when executing the series of computer instructions, performs or facilitates the performance of all or part of the disclosed methods and procedures.” teaches computer readable instructions that can be executed by the processor)

generate a plurality of time-stamped events by an electronic device; (Para [0024]: “Edge devices 100 may include a wide variety of devices including recording devices (e.g., digital cameras, video cameras, audio recorders), city management devices (e.g., parking sensors, traffic sensors, water quality devices), vehicles ( e.g., cars, trucks, airplanes), body sensors ( e.g., activity sensors, vital signs sensor, pedometers), environmental sensors ( e.g., weather sensors, pollution sensors, air quality sensors), wearable computing devices (e.g., smart watch, glasses, clothes), personal computing devices (e.g., mobile phone, tablet, laptop), home devices (e.g., appliances, thermostats, light systems, security system), advertising devices ( e.g., billboards, information kiosks), etc.” teaches that an edge device is an electronic device; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream. A time series of data type X may be referred to herein as x, where x=<xi, x2 , x3 , ... x,>.” teaches that the data collection device generates time series data (plurality of time-stamped events) from sensors, therefore the edge device generates time series data (plurality of time-stamped events))

extract training data from the plurality of time-stamped events; (Para [0028]: “A distributed representation is a version of time series data that typically has reduced dimensionality but generally preserves the most important information, and in some cases may be nearly lossless.” teaches generating a distributed representation of the time series data (plurality of time-stamped events), the distributed representation is an extraction of the most important information in the time series data; Para [0028]: “A machine learning model is trained for a predefined type of input, using one or more particular types of data, which may include time series data from one or more sensors and/or adapted data that is representative of time series data from one or more sensors. The predefined type of input for the machine learning model may be a time series from a sensor, multiple time series from different sensors, a distributed representation of a time series from a sensor, or a distributed representation of multiple time series from different sensors.” teaches that the distributed representation is used to train a machine learning model, therefore the distributed representation is training data; Para [0030]: “A time series data adaptation module 110 is configured to adapt time series data into one or more distributed representations, which may be provided to the machine learning module 108.” teaches that the edge device includes a time series data adaptation module which generates the distributed representations)

send the training data over a network to a remote computer; (Para [0061]: “In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a server (e.g., an intermediate server) or other computing device that is not an edge device 100. For example, an intermediate server may communicate with a plurality of edge devices 100 via a network, where each edge device provides a one or more time dependency infused latent distributions or one or more collected time series. In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a cloud computing environment or be in the cloud.” teaches that the edge device can send the time series data or distributed representation to a machine learning module on a server (remote computer))

receive model data generated by the remote computer from the training data by use of a machine learning process; (Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result.” teaches receiving data about the machine learning model generated by the machine learning module; Para [0061]: “In an example embodiment, the time series data adaptation module 110 and/or the machine learning module 108 may be provided in a server (e.g., an intermediate server) or other computing device that is not an edge device 100.” teaches that the machine learning module can be provided in a server (remote computer), therefore the model data is generated by the server using a machine learning model)

update a local model of the electronic device based on the received model data; and (Para [0040]: “A sequential data forecast machine 204 includes an input layer 602, a feature extractor 604, a plurality of hidden layers 606, and an output layer 608, which may output sequential data forecast values based on the data input into the sequential data forecast machine 204… The hidden layers 606 maintain a hidden state h at all times, and the hidden state is iteratively updated as new input data is received. For example, the hidden state h may be defined by the values of 32 nodes based on 4 hidden layers, each having 8 nodes. At each time interval, the hidden state ht-1 is updated to the hidden state ht. The output of the nodes in the hidden layers 606 is provided to the output layer 608. For example, the output layer 608 may output a prediction of the forecast input x,+i, for the input variable x at the next time interval, i.e., at time t+l. The output layer 608 may have 8 nodes, which provide an 8-tuple of the forecast input x,+i. Thus, at each time interval, the sequential data forecast machine 204 is structured to forecast the next input variable using the hidden state ht-1 .” teaches updating the sequential data forecast machine based on the received model data; Para [0041]: “A sequential data forecast machine 204 may implement any suitable structure ( e.g., a recurrent neural network (RNN), a long short term memory (LSTM) network, a recurrent multilayer perceptron (RMLP), a second order RNN, a hidden Markov model (HMM)).” teaches that the sequential data forecast machine is a machine learning model; Para [0032]: “The time series data adaptation module 110 includes a variational inference machine 202 and a sequential data forecast machine 204.” teaches that the sequential data forecast machine is part of the time series adaptation module; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the time series data adaptation module is included in the edge device, therefore the sequential data forecast machine, which is included in the time series adaptation module, is local to the edge device (local model of the electronic device))

generate an output by processing locally sourced data of the electronic device with the updated local model. (Para [0027]: “A machine learning module 108 may execute a machine learning model using time series data collected by one or more data collection devices 104 and stored in memory 106. The machine learning module 108 may receive collected time series data as inputs and/or may receive adapted data that is representative of collected time series data (e.g., sensor fusion data) as inputs, which may also be stored in memory 106. The machine learning module 108 executes the machine learning model using the collected and/or adapted data to make a forecast, a prediction, a classification, a clustering, an anomaly detection, and/or a recognition, which is then output as a result. The machine learning model may iteratively update the result.” teaches that the machine learning model generates an output by using the time series data or adapted representation of time series data; Para [0026]: “A data collection device 104 may be a sensor, detector, or any device suitable for real time collection of data representative of real world characteristics (e.g., distances, ultrasound levels, speed, acceleration, items in a shopping cart, hand movements, shapes, temperature, angles, voice recognition, word recognition, torque, slip levels). The data collection device 104 may receive a continuous data stream or collect data on a periodic basis (e.g., every millisecond, second, minute), which may generally depend on the type of data being collected and the variability of the data stream.” teaches that the data collection device locally collects (sources) the time series data; Para [0024]: “The edge device 100 may include a communication module 102, a data collection device 104, a memory 106, a machine learning module 108, a time series data adaptation module 110, and a coordination module 112.” teaches that the edge device includes the data collection device; therefore the edge device (electronic device) locally collects the time series data and uses this data to train and generate output for a machine learning model)

Regarding Claim 30,
This claim recites A non-transitory machine-readable storage medium, which performs a plurality of operations as recited by the device of claim 29, and has limitations that are similar to the device of claim 29, thus is rejected with the same rationale applied against claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Eustice et al. (WO 2014018687 A1).
Regarding Claim 8, 
Clayton teaches The method of claim 1, 
Clayton does not appear to explicitly teach: 
wherein extracting the training data comprises: extracting a plurality of data fields from the plurality of time-stamped events, 
wherein the training data includes the plurality of data fields.
However, Eustice teaches:
wherein extracting the training data comprises: extracting a plurality of data fields from the plurality of time-stamped events, (Para [0025]: “The context refiner module 120 receives the raw context data from the raw context collectors 110. The context refiner module 120 groups the context data by combining the observations into slices in order to create a more coherent representation of the user's context during the time range represented by the slice. Each slice includes one or more contexts that apply to the user for the time range corresponding to the slice.” teaches creating time-stamped slices of events from raw data; Fig. 2 and Para [0025]: “The context refiner module 120 may also attach semantic content to a slice or sequence of slices to provide additional contextual information, such as an activity that the slice or slices represent, general locations like a city or neighborhood, specific business locations, the time of day, or the day of the week.” teaches extracting data fields such as general location or time of day from the time-stamped slices of events)

wherein the training data includes the plurality of data fields. (Para [0053]: “One or more models can be run to process a slice's context(s) into labels, which are applied in label application 530.” teaches that the context data from the time-stamped slices are used to train a model)

Clayton and Eustice are analogous art because they are directed to using machine learning models with edge devices. 


Regarding Claim 12, 
Clayton teaches The method of claim 1, 
Clayton further teaches: 
further comprising, prior to extracting training data from the plurality of time-stamped events: indexing the plurality of time-stamped events to generate a plurality of time-indexed events; and (Para [0064]: “In an example embodiment, the different time series data is received at varying different time intervals, for example, based on different sample times of different sensors… ” 
    PNG
    media_image1.png
    127
    494
    media_image1.png
    Greyscale

teaches that the time-series data (plurality of time-stamped events) is indexed by time)
Clayton does not appear to explicitly teach: 
extracting a plurality of data fields from the plurality of time-indexed events while indexing the plurality of time-stamped events, 
wherein the training data includes the plurality of data fields.
However, Eustice teaches: 
extracting a plurality of data fields from the plurality of time-indexed events while indexing the plurality of time-stamped events, (Fig. 2 and Para [0025]: “The context refiner module 120 groups the context data by combining the observations into slices in order to create a more coherent representation of the user's context during the time range represented by the slice. Each slice includes one or more contexts that apply to the user for the time range corresponding to the slice. The context refiner module 120 may also attach semantic content to a slice or sequence of slices to provide additional contextual information, such as an activity that the slice or slices represent, general locations like a city or neighborhood, specific business locations, the time of day, or the day of the week.” teaches extracting data fields such as general location or time of day from the time-stamped slices of events while also indexing the context data into time slices)

wherein the training data includes the plurality of data fields. (Para [0053]: “One or more models can be run to process a slice's context(s) into labels, which are applied in label application 530.” teaches that the context data from the time-stamped slices are used to train a model)

Clayton and Eustice are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eustice’s data field extraction from time-stamped slices into Clayton’s time series data adaptation system and method with a motivation to “…create a more coherent representation of the user's context…” (Eustice, Para [0025])

Regarding Claim 13, 
Clayton teaches The method of claim 1, 
Clayton further teaches: 
Para [0064]: “In an example embodiment, the different time series data is received at varying different time intervals, for example, based on different sample times of different sensors… ” 
    PNG
    media_image1.png
    127
    494
    media_image1.png
    Greyscale

teaches that the time-series data (plurality of time-stamped events) is indexed by time)
Clayton does not appear to explicitly teach: 
extracting a plurality of data fields from the plurality of time-indexed events after indexing the plurality of time-stamped events, 
wherein the training data includes the plurality of data fields.
However, Eustice teaches:
extracting a plurality of data fields from the plurality of time-indexed events after indexing the plurality of time-stamped events, (Fig. 2 and Para [0025]: “The context refiner module 120 may also attach semantic content to a slice or sequence of slices to provide additional contextual information, such as an activity that the slice or slices represent, general locations like a city or neighborhood, specific business locations, the time of day, or the day of the week.” teaches extracting data fields such as general location or time of day from the time-stamped slices of events after the context data has been indexed)

Para [0053]: “One or more models can be run to process a slice's context(s) into labels, which are applied in label application 530.” teaches that the context data from the time-stamped slices are used to train a model)

Clayton and Eustice are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eustice’s data field extraction from time-stamped slices into Clayton’s time series data adaptation system and method with a motivation to “…create a more coherent representation of the user's context…” (Eustice, Para [0025])

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Cao et al. (“FAST: A Fog Computing Assisted Distributed Analytics System to Monitor Fall for Stroke Mitigation”).

Regarding Claim 15, 
Clayton teaches The method of claim 1, 
Clayton does not appear to explicitly teach: 
further comprising: responsive to a termination of a communication link to the remote computer, updating the local model by performing a local machine learning process at the electronic device.
However, Cao teaches: 
further comprising: responsive to a termination of a communication link to the remote computer, updating the local model by performing a local machine learning process at the electronic Fig. 1 and Page 4: “Note that both the front-end and the back-end can make independent detection results (e.g., when there is no connection to the cloud possible), but collaborative detection will be able to improve the accuracy and reduce the false alarms. This type of distributed analytics can take full advantages of fog computing paradigm: instead of pushing all the data and computation to the cloud, we will distribute the analytics throughout the network.” teaches that the sensors of the mobile device can generate detection results (data) while there is no connection to the cloud (termination of connection to the server); Page 6: “Input: x, y, z values (accelerometer data) which was captured and transmitted from the FM 1) Time-delay reconstruction: Model the accelerometer data, build a set of models (M) from a time-series segment. 2) Update the model set (M) by generating a new set of models (M’) from a new time-series segment. 3) Compute and compare distance between time-delay reconstruction models M and M’ by using Geometric Template Matching (GTM). 4) Learn and fit a weak classifier. 5) Repeat step 1 to step 4 to enhance the classifier. 6) Return different sets of model and the final strong classifier.” teaches that the data from the sensor is used to update the model; Page 5: “1. Front-end Module (FM): the FM runs on the smartphone. It further consists of three subcomponents, namely RSS Detector, ADLs Filter, and Alarm. RSS Detector runs the RSS threshold-based detection algorithm, while the ADLs  Filter runs the fall-like ADLs filtering algorithm.” teaches that the models run on the smartphone, therefore the model is local to the smartphone (edge device))

Clayton and Cao are analogous art because they are directed to using machine learning models with edge devices. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao’s model update into Clayton’s time series data adaptation system and method with a motivation to “…significantly improve the detection 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Yang et al. (US 20180375720 A1) teaches a distributed system that uses edge devices to collect data with sensors and send the collected data to servers via a network. 
McMahan et al. (US 20170109322 A1) teaches a distributed system for local and global models. 
Ramage et al. (US 20160063393 A1) teaches training a global model by using inputs collected from sensors of a mobile device and its corresponding local model. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125